This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 PEDRO BACA,

 3          Worker-Appellant,

 4 v.                                                                                  No. 31,923

 5   DAIRYLAND PACKING, INC.,
 6   d/b/a Pecos Valley Meat, and
 7   STATE OF NEW MEXICO
 8   UNINSURED EMPLOYERS’
 9   FUND (“UEF”),

10          Employer/Insurer-Appellees,

11 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
12 Gregory D. Griego, Workers’ Compensation Judge

13 Chavez Law Firm
14 Gonzalo Chavez
15 Roswell, NM

16 for Appellant

17 Richard J. Crollett
18 Albuquerque, NM

19 for Appellees

20                                 MEMORANDUM OPINION

21 VIGIL, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4       REVERSED.

5       IT IS SO ORDERED.

6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 RODERICK T. KENNEDY, Judge



11 _________________________________
12 J. MILES HANISEE, Judge




                                           2